Name: COMMISSION REGULATION (EC) No 705/97 of 21 April 1997 determining the extent to which applications submitted in March 1997 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 22. 4. 97 EN Official Journal of the European Communities No L 104/23 COMMISSION REGULATION (EC) No 705/97 of 21 April 1997 determining the extent to which applications submitted in March 1997 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 481 /97 of 14 March 1997 laying down for 1997 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), and in par ­ ticular Article 3 (4) thereof, Whereas Article 1 (3) of Regulation (EC) No 481 /97 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special condi ­ tions from 1 January to 30 June 1997; whereas the quant ­ ity of meat for which import licences have been submitted is such that applications may be granted in full ; Whereas Article 1 (4) of Regulation (EC) No 481 /97 lays down that if, during 1997, the quantity for which licence applications are submitted for the first period specified in paragraph 3 of that Article is less than the quantity available , the remaining quantity is to be added to the quantity available for the following period; whereas, in view of the quantity remaining for the first period, the quantity available for the country concerned for the second period , from 1 July to 31 December 1997, should be specified, HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted for the full quant ­ ities covered by applications submitted for the quota referred to in Regulation (EC) No 481 /97 for the period 1 January to 30 June 1997. 2 . The quantity available for the period referred to in Article 1 (3) of Regulation (EC) No 481 /97 running from 1 July to 31 December 1997 shall be 6 840 tonnes . Article 2 This Regulation shall enter into force on 22 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 75, 15 . 3 . 1997, p. 24.